     Case 2:19-cv-08726-TJH-PLA Document 17 Filed 11/12/19 Page 1 of 5 Page ID #:65



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   INNOVATIVE SPORTS MANAGEMENT,)                  Case No. CV 19-8726-TJH (PLAx)
     INC.,                            )
13                                    )
                     Plaintiff,       )
14                                    )              CASE MANAGEMENT ORDER                     AND
                v.                    )              ORDER/REFERRAL TO ADR
15                                    )
     CLAUDIA A. PORTOCARRERO, et al., )
16                                    )
                     Defendants.      )
17                                    )
18

19          This Order governs discovery, Alternative Dispute Resolution (ADR) proceedings, and pre-
20   trial motions. IT IS ORDERED as follows:
21          1.     All counsel and parties appearing pro se must be familiar with the Federal Rules of
22   Civil Procedure and the Local Rules of the Central District of California. Obligations of “counsel”
23   in this Order also include obligations of parties appearing pro se, unless otherwise expressly
24   excluded. If any party is proceeding pro se, compliance with Local Rules 26-1 and 37 will not be
25   required, unless otherwise ordered by the court.
26   /
27   /
28
     Case 2:19-cv-08726-TJH-PLA Document 17 Filed 11/12/19 Page 2 of 5 Page ID #:66



1           2.     Discovery: Except as otherwise specifically provided in this Order, discovery is

2    governed by the Federal Rules of Civil Procedure and applicable Local Rules of this Court. Pro

3    se litigants are entitled to discovery to the same extent as are litigants represented by counsel.

4    The parties should note that discovery shall not be stayed while any motion is pending,

5    including any motion to dismiss and/or motion for protective order.

6                  A. Fed. R. Civ. P. 26(f): The Fed. R. Civ. P. 26(f) conference between the parties

7           and report are waived pending further order of the court. However, the parties shall, no

8           later than December 12, 2019, provide their Initial Disclosures as required by Fed. R. Civ.

9           P. 26(a)(1). At a minimum, plaintiff’s counsel shall provide defendant(s) and/or counsel for

10          defendant(s) with a copy of any videotape and/or declaration that documents the alleged

11          unauthorized interception, reception, publication, divulgence, display and/or exhibition of

12          the television program at issue by defendant(s).

13                 B. Discovery Cut-Off: All discovery shall be completed on or before May 12, 2020.

14          No discovery may be taken after that date without prior approval of the court. Such

15          approval will be granted only in exceptional circumstances.

16                 C. Discovery Motion Deadline: Any motion challenging the adequacy of discovery

17          responses (including deposition-related responses) must be calendared sufficiently in

18          advance of the cut-off date to permit any compelled responses (or completion of any

19          deposition) to be obtained before the discovery cut-off.

20          3.     ADR Proceedings: This case is referred to the ADR Program. Within fourteen (14)

21   days of the filing date of this Order, plaintiff shall contact the ADR Program Director, (213-894-

22   2993), to schedule a mediation. The mediation must be concluded no later than July 13, 2020.

23   Absent a showing of good cause as specified below, the court will not grant any extensions

24   of this deadline.

25                 A. ADR Requirements: Unless directed otherwise, counsel who will try the case

26          must be present. In addition, the person with full settlement authority shall be present at

27

28

                                                     2
     Case 2:19-cv-08726-TJH-PLA Document 17 Filed 11/12/19 Page 3 of 5 Page ID #:67



1           the mediation.1 This requirement means that Innovative’s trial counsel and either the

2           President of Innovative Sports Management, Inc., or the Vice-President of Innovative

3           Sports Management, Inc., shall physically appear for the mediation. Counsel appearing

4           without their clients (whether or not counsel purportedly have been given settlement

5           authority) may result in sanctions being imposed and/or the cancellation of the mediation.

6           The noncomplying party or attorney, or both, may be assessed the costs and expenses

7           incurred by other parties as a result of such cancellation and rescheduling.

8                  Plaintiff’s representative must have full and final authority to authorize dismissal of

9           the case with prejudice or to accept a settlement. Defendants’ representative must have

10          final authority to settle the case. The purpose of this requirement is to have representatives

11          present who can settle the case during the course of the mediation without consulting a

12          superior.

13                 If a proposed settlement must be presented for approval to a board or committee,

14          the person whose recommendation is normally followed must be the person present at the

15          mediation.

16                 Any insurance company that is contractually required to defend or to pay damages

17          assessed within policy limits also shall have a settlement representative present at the

18          mediation. Such representative must have final authority to settle the case. The purpose

19          of this requirement is to have an insurance representative present who can settle the

20          outstanding claim or claims during the course of the mediation without consulting a

21          superior. Counsel of record will be responsible for timely advising any involved non-party

22          insurance company of the requirements of this Order.

23                 Plaintiff’s counsel must attach to plaintiff’s mediation statement a copy of

24          plaintiff’s rate sheet applicable to the defendant establishment and the report and/or

25          video prepared by plaintiff’s private investigator. In the event plaintiff’s counsel does

26
        1
27        This means that Local Rule 16-15.5(b) relating to appearance by parties residing outside the
     District does not apply (except to the United States or any of its agencies), i.e., all parties,
28   including those residing outside the District, must appear in person.

                                                      3
     Case 2:19-cv-08726-TJH-PLA Document 17 Filed 11/12/19 Page 4 of 5 Page ID #:68



1           not attach the materials referenced in this paragraph, the ADR Program Director may, after

2           consulting with plaintiff’s counsel, file a Notice of Non-Filing Re: Plaintiff’s Mediation

3           Statement.

4                  B. Settlement Requirements: The filing of a Notice of Settlement will not operate

5           to remove or vacate a scheduled mediation from the calendar. Only the filing of a

6           stipulation of dismissal signed by all parties who have appeared, see Fed. R. Civ. P.

7           41(a)(1)(A)(ii), and/or other appropriate dismissal papers will result in a mediation being

8           taken off calendar. Sanctions will be imposed against the parties and/or counsel for failure

9           to attend the scheduled mediation or otherwise comply with this paragraph.

10          4.     Motions and Motion Cut-Off Date: All motions other than discovery motions,

11   including but not limited to motions for summary judgment, shall be filed with the District Judge

12   and served on or before August 12, 2020. Any dispositive motion or motion filed after the

13   mediation shall be filed and noticed according to the Local Rules and/or the assigned District

14   Judge’s motion requirements.       The parties may not assert any arguments or defenses in

15   successive motions for summary judgment. The parties are advised that all arguments --

16   procedural and merits -- must be raised in a single motion for summary judgment. Failure to raise

17   any argument and/or defense may be deemed to be a waiver of the argument and/or defense.

18   Failure to file a timely opposition to a motion may be deemed by the court to constitute the non-

19   moving party’s consent to the granting of the relief sought. See Local Rule 7-12.

20          5.     Requests for Extensions of Time and/or To Continue Dates: The deadlines and

21   requirements set by the Court are firm. The parties are directed to conduct any necessary

22   discovery as soon as possible, as the Court is not inclined to grant any extensions of the

23   discovery or other case-related deadlines. No stipulations extending scheduling requirements

24   or modifying applicable rules are effective unless and until approved by the Court. Applications

25   and stipulations must set forth:

26                 A. The existing deadline or hearing date;

27                 B. Specific, concrete reasons supporting good cause for granting the extension.

28          A statement that an extension “will promote settlement” is insufficient. The requesting party

                                                      4
     Case 2:19-cv-08726-TJH-PLA Document 17 Filed 11/12/19 Page 5 of 5 Page ID #:69



1           or parties must indicate the status of ongoing negotiations (i.e., Have written proposals

2           been exchanged? Is counsel reviewing a draft settlement agreement?); and

3                   C. Whether there have been prior requests for extensions, and whether these were

4           granted or denied by the Court.

5           6.      Ex Parte Applications: Ex parte applications are discouraged. Mission Power Eng’g

6    Co. v. Cont’l Cas. Co., 883 F.Supp. 488 (C.D. Cal. 1995). Strict compliance with Local Rule 7-19

7    is required.

8           7.      Sanctions: The failure of any party or attorney to comply with the requirements of

9    this Order may result in sanctions being imposed both by this Court and/or Judge Hatter.

10

11   DATED: November 12, 2019
                                                                 PAUL L. ABRAMS
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     5
